Citation Nr: 1629988	
Decision Date: 07/27/16    Archive Date: 08/04/16

DOCKET NO.  13-19 281	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUES

1.  Entitlement to an effective date prior to January 17, 2012, for the award of service connection for bilateral hearing loss.

2.  Entitlement to an effective date prior to January 17, 2012, for the award of service connection for tinnitus.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

C. Bosely, Counsel


INTRODUCTION

The Veteran had active service from September 1948 to September 1949 and from October 1950 to April 1952. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2013 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Togus, Maine.  Jurisdiction of the Veteran's file was subsequently transferred to the RO in New York, New York.  

The Veteran testified before the undersigned Veterans Law Judge in a hearing held in Washington, D.C., in April 2016.  Several observers were present at the hearing, but did not present testimony.  A transcript of the hearing has been associated with the record.  Also at such time, the undersigned held the record open 90 days after the hearing for the receipt of any additional evidence or argument.  

Thereafter, in April 2016, the Veteran submitted a VA Form 21-526EZ setting forth his clear and unmistakable error (CUE) allegations regarding a March 1997 rating decision as it pertains to the denial of service connection for hearing loss.  That CUE motion has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it must be referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015).

This appeal was processed using the Virtual VA and Virtual Benefits Management System (VBMS) paperless claims processing systems, and has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a) (2) (West 2014).

The appeal is REMANDED to the AOJ.  VA will notify the Veteran when further action is required.


REMAND

The Board has conducted a preliminary review of this matter, but has found that further action is needed before a final decision may be reached.  

With regard to the appeal for an earlier effective date for hearing loss, the Veteran has raised the issue of CUE in a March 1997 decision denying service connection for hearing loss.  The Veteran first raised this CUE issue at the April 2016 Board hearing.  He filed a motion the next day setting forth his specific allegations.  

As the outcome of the Veteran's motion alleging CUE in the March 1997 rating decision impacts his instant appeal for an effective date, the instant appeal is inextricably intertwined with the CUE motion.  See Parker v. Brown, 7 Vet. App. 116 (1994); Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (issues are "inextricably intertwined" when a decision on one issue would have a "significant impact" on a Veteran's claim for the second issue).  As such, Board consideration of the Veteran's instant appeal for an effective date for the award of service connection for hearing loss must be deferred pending the AOJ's adjudication of his CUE motion.

With regard to the appeal for an earlier effective date for the award of service connection for tinnitus, remand is needed for issuance of an SOC.  The claim was denied in the March 2013 rating decision on appeal.  The Veteran filed a notice of disagreement (NOD) in April 2013.  The NOD specifically covered the effective date issues regarding both hearing loss and tinnitus.  At present, an SOC has not been issued as it pertains to tinnitus.  Under such circumstances, the Board shall remand this claim to the AOJ with instructions to prepare and issue an SOC.  See 38 C.F.R. § 19.9(c); Manlincon v. West, 12 Vet. App. 238, 240-41 (1999); see also 38 C.F.R. § 20.201 (in effect prior to March 24, 2015).   However, this issue will be returned to the Board after issuance of the statement of the case only if perfected by the filing of a timely substantive appeal.  See Smallwood v. Brown, 10 Vet. App. 93, 97 (1997).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  After adjudicating the referred claim of whether there is CUE in the March 1997 rating decision that denied service connection for hearing loss, readjudicate the Veteran's appeal for an effective date prior to January 17, 2012, for the award of service connection for hearing loss based on the entirety of the evidence.  If the claim remains denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

2.  Issue the Veteran an SOC with respect to the appeal for an earlier effective date for the award of service connection for tinnitus.  This issuance should include notification of the need to timely file a substantive appeal to perfect an appeal on the issue.

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The Veteran need take no action until so informed.  The purpose of this REMAND is to ensure compliance with due process considerations.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
A. JAEGER 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




